UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1969


TRACY WOODY,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA CORPORATION; BAC HOME LOANS SERVICING, L.P.;
BANK OF AMERICA, NA; BANK OF AMERICA HOME LOANS AND
INSURANCE; COUNTRYWIDE HOME LOANS, INCORPORATED; NATIONWIDE
TRUSTEE SERVICES INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cv-00086-D)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy Woody, Appellant Pro Se.     Donald Richard Pocock, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Winston-Salem, North Carolina;
Jason Burke James, E. Fitzgerald Parnell, III, POYNER SPRUILL,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy Woody seeks to appeal the district court’s order

dismissing all but one of the named Defendants in the underlying

civil action.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Woody seeks to appeal is neither a final

order   nor    an   appealable   interlocutory    or    collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                We

deny all pending motions and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and   argument    would   not    aid   the

decisional process.

                                                                     DISMISSED




                                      2